Title: Horatio G. Spafford to Thomas Jefferson, 18 November 1815
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Esteemed friend—
            Albany, 11 Mo. 18, 1815.
          
          A few weeks of ill health have confined me to the house, & prevented my correcting the proofs for the Magazine. Thou wilt find an interesting Biography of Baron Steuben, written by General William North, one of the Baron’s Aids. The General does not wish to be publicly known as the writer. He is a distinguished Federalist, 
    †I mention this circumstance, because that in doing justice to thyself, & some others, he has not followed the fashion of his party.
& was lately Speaker of our Assembly. I have a Letter from Count Volney, from which I shall publish an extract. It is dated at Paris, Aug. 21. Poor France!
          May I entreat of thee a favor? The Post Master in this city, who was appointed about a year Since, is just gone of a consumption. I never had an Office, & I am very anxious to get this, which will Soon be vacated by death. I am poor, having lately lost several thousand dollars, by the failure of a house in this city. It would be in thy power to aid me very much, by only intimating thy wishes. May I entreat of thee to ask for me a favor of the P.M. General? or of the President? I really think myself entitled to consideration, & I know how to be grateful. I should like, particularly, to be indebted to Col. Monroe, for his aid in obtaining for me this office. I flatter myself that I have been a useful Citizen, & that I could  serve the Republic in some office that might aid in the support of a numerous family. Pray favor me with thy consideration, & as much of thy interest in my behalf, as may Seem to thee proper. Pardon this freedom, urged by the pressure of adverse events, & believe me to be, with the highest esteem, thy friend,
          H. G. Spafford.
        